Citation Nr: 0319494	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-20 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left knee.  

2.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left knee.  

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the left distal ulna 
and radius.  

4.  Entitlement to a disability rating in excess of 10 
percent for cervical disc disease.  

5.  Entitlement to a disability rating in excess of 10 
percent for lumbar disc disease.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
December 1997, at which time he retired from military service 
with more than 28 years of active duty.  His appeal comes 
before the Board of Veterans' Appeals (Board) from a June 
1998 rating decision by the Department of Veterans Affairs 
(VA) St. Petersburg, Florida, Regional Office (RO), which 
granted service connection for each of the disorders listed 
above.  In a December 2001 rating decision, the RO granted 
increased ratings for the veteran's right knee, cervical 
spine, and lumbar spine disorders.  


REMAND

Review of the claims file reveals that the veteran underwent 
VA examinations in October 2000 (joints) and November 2001 
(spine).  The veteran asserts that his left knee, right knee, 
left arm/wrist, cervical spine, and lumbar spine disorders 
have worsened since he was last examined by VA.  He argues 
that each disorder must be evaluated for additional 
disability due to pain under DeLuca v. Brown, 8 Vet. App. 202 
(1995).  He also claims that he has additional nerve damage 
associated with his left arm/wrist disorder that warrants a 
separate rating under Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Additionally, at a Central Office hearing before the 
undersigned Acting Veterans Law Judge in March 2003 the 
veteran testified that there were chiropractic treatment 
records from 2002 that were not of record.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

Accordingly, this case is REMANDED for the following actions:  

1.  After securing the necessary release from the 
veteran, contact S. M. Cox, D.C., and request 
copies of the veteran's medical records since 1996, 
and associate all records obtained with the claims 
file.  

2.  After completion of number 1 above, schedule a 
VA orthopedic examination to determine the severity 
of the veteran's left knee, right knee, left 
arm/wrist, cervical spine, and lumbar spine 
disorders.  The claims folder and a copy of this 
remand must be made available to and reviewed by 
the examiner prior to the examination.  All 
indicated studies, including range of motion 
testing and X-rays, should be performed, if not 
medically contraindicated.  The examiner should be 
requested to identify the nature and degree of any 
instability the veteran may have in his knees.  The 
examiner should be requested to express an opinion 
as to whether the functional disability 
attributable to each of the left knee, right knee, 
left arm/wrist, cervical spine, and lumbar spine 
disorders is increased by pain.  The examiner must 
provide a comprehensive report, including complete 
rationale for all conclusions reached.  

3.  After completion of number 1 above, schedule a 
VA neurological examination to determine whether 
the veteran has any neurological disorder 
associated with his left arm/wrist disorder.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  All indicated studies 
should be performed, if not medically 
contraindicated.  The examiner should be requested 
to describe the severity of any left arm/wrist 
neurological disability identified.  The examiner 
must provide a comprehensive report, including 
complete rationale for all conclusions reached.  

4.  This remand constitutes notice to the veteran 
that should he fail to report for the scheduled 
examinations without good cause, the claims shall 
be denied.  38 C.F.R. § 3.655(b).  

5.  Review the claims file and ensure that all 
notification and development action required by the 
VCAA are fully complied with and satisfied.  See 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  Particularly, the RO 
must notify the veteran of the applicable 
provisions of the VCAA, including what evidence is 
needed to support his claim, what evidence VA will 
develop, and what evidence the appellant must 
furnish.  

6.  After the above development is completed, re-
adjudicate the issues on appeal.  The cervical and 
lumbar spine disabilities should be evaluated under 
both the old and new criteria for rating 
intervertebral disc disease.  Consideration of 
whether separate ratings based on instability in 
each knee may be assigned under VA O.G.C. Prec. Op. 
No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 and the 
decisions by the Court in Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991) and Hicks v. Brown, 8 Vet. 
App. 417 (1995).  Additionally, consider the 
Court's holdings in DeLuca and Esteban.  If any 
determination remains adverse to the veteran, 
furnish him and his representative a supplemental 
statement of the case, summarizing the law and 
evidence not previously covered in the statement of 
the case or the supplemental statement of the case.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified, 
and he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


